NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

THOMAS ROBERT BANASKY,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )    Case No. 2D15-2221
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Michael L. Broadus of Michael L. Broadus,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.